Exhibit 99.1 News For Immediate Release Contact: May 15, 2012 Rick Honey (212) 878-1831 MINERALS TECHNOLOGIES INC. DECLARES QUARTERLY DIVIDEND NEW YORK, May 15—Minerals Technologies Inc. (NYSE: MTX) today declared a regular quarterly dividend of $0.05 per share on the company’s common stock. The dividend is payable on June 13, 2012 to stockholders of record on May 30, 2012. Minerals Technologies Inc. is a global resource- and technology-based growth company that develops produces and markets the highest quality performance-enhancing minerals and related products, systems and services. MTI serves the paper, steel, polymer and other manufacturing industries. The company reported sales of $1.05 billion in 2011. #### For further information about Minerals Technologies Inc. look on the internet at http://www.mineralstech.com/
